DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 April 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 07 April 2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the cited references do not teach “a plurality of points of a delivery path in a content delivery network” and “each of the plurality of points is associated with a different distribution portion of the delivery path” on page 9, lines 17-19 and similar arguments, the examiner respectfully disagrees.
Zenoni discloses a system that includes a central analyzer and a plurality of analyzing tools located at different head-ends, i.e. a plurality of points, in a content delivery system.  A centralized database connected to the central analyzer collects data from the analyzing tools and central analyzer analyzes all of the data stored in the database (Para. 13).  Each analyzing tool monitors for specific program identification (PID) data relating to EBIF application data and EBIF EISS-signaling data (Para. 17, 18).  When a packet with the PID data is found, the data associated with the PID is logged to the database for analyzing (Para. 19-21).  In particular, each analyzing tool detects EISS-signaling data and logs it at paragraph 20 and detects EBIF application data and logs it at paragraph 21, i.e. generating first information, wherein the first information indicates parameters associated with delivery of an actual enhancement event to each of the plurality of points.
Saslow discloses a system that includes airplay detection data is gathered at the individual monitoring sites, i.e. a plurality of points, in each media market by the Event Airplay Receivers (EARs) and processed into airplay detection events by the Airplay-to-Event (AEC) (Para. 478), i.e. generating first information, wherein the first information indicates parameters associated with delivery of an actual enhancement event to each of the plurality of points.  The detection events shall be automatically imported into the online system each time the AEC process runs (Para. 486).
Bernard (newly cited for the independent claims) discloses a system that measures, by each node/network device, characteristics of the IPTV channel, such as bit rate, bit error ratio, latency and dropped packet threshold, wherein the device/node forwards the alarm to another node, such as the Element Management System (EMS) (Fig. 1, el. 190), for further processing, wherein the node/network device may be a Multi-Service Router (MSR) (Fig. 1, el. 135a, 135b), Optical Line Terminal (OLT) (Fig. 1, el. 147), Optical Network Terminal (ONT) (Fig. 1, el. 150a-c, 150f-g), video server (Fig. 1, el. 110), or set-top box/receiver (Fig. 1, el. 165) (Para. 35, 36).  The EMS initializes processing of fault indicators by collecting and aggregating all fault indicators received from all domains and nodes in the IPTV network (Para. 50).
Combining the references brings about a system that includes a plurality of points of a delivery path in a content delivery network and that each of the plurality of points is associated with a different distribution portion of the delivery path.  Therefore, the aforementioned limitation is taught by the combination of the cited references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-20, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zenoni (US 2011/0307921 A1) in view of Saslow et al. (US 2007/0039018 A1) and further in view of Bernard et al. (US 2009/0285106 A1).
Regarding claim 1, Zenoni teaches a method comprising: 
determining, by one or more computing devices, e.g. a central analyzer and analyzing tools (Fig. 1, el. 118, 164), and for each of a plurality of points in a content delivery network…, e.g. a cable network and an Ethernet network (Fig. 1, el. 116, 122), one or more application signals, wherein each of the plurality of points is associated with a different distribution portion…, e.g. each of the analyzing tools analyzes MPEG data and transmits the analyzed data to the centralized database, wherein analyzing tools may be located at different head-ends and other locations, such as production studios; the central analyzer analyzes all of the data stored in the centralized database (Para. 13, 17); identifying EBIF EISS signaling data or EBIF application data using PIDs (Para. 16, 18, 20, 21), wherein each of the analyzing tools may be located at different head-ends and other locations, such as production studios (Para. 13, 17); 
decoding the determined application signals, e.g. dividing the stream into sections of 188 bytes and locating/identifying the PID in the packet data for the EBIF EISS signaling data (Para. 16, 17, 20); assembling the EBIF application data and parsing the assembled EBIF application data (Para. 21); 
generating, based on the decoded application signals, first information, wherein the first information indicates parameters associated with delivery of an actual enhancement event to each of the plurality of points, e.g. saving the EISS data and/or EBIF application data with the Program Enhancement ID (PEID), wherein the EISS data includes a start signal and a destroy signal and the EBIF application data includes DSMCC DII signals that describe how the data is broken into pieces (Para. 16, 20, 21); and 
determining, based on the first information, one or more differences, e.g. determining that a problem exists with the data and setting an alarm (Para. 13, 16, 22).
Zenoni does not clearly teach determining, by one or more computing devices, and for each of a plurality of points in a content delivery network of a delivery path, one or more application signals, wherein each of the plurality of points is associated with a different distribution portion of the delivery path; determining, based on a comparison of the first information and second information associated with an expected enhancement event, one or more differences between:  actual delivery of enhanced media content, via the content delivery network, indicated by the first information, and expected delivery of the enhanced media content, via the content delivery network, indicated by the second information.
Saslow teaches generating, based on the signals, first information, wherein the first information indicates parameters associated with delivery of an actual enhancement event to each of the plurality of points, e.g. airplay detection data is gathered at the individual monitoring sites in each media market by the Event Airplay Receivers (EARs) and processed into airplay detection events by the Airplay-to-Event (AEC) (Para. 478); detection events shall be automatically imported into the online system each time the AEC process runs (Para. 486); and
determining, based on a comparison of the first information and second information associated with an expected enhancement event, one or more differences between: actual delivery of enhanced media content, via the content delivery network, indicated by the first information, and expected delivery of the enhanced media content, via the content delivery network, indicated by the second information, e.g. comparing a schedule to airplay detections for the purpose of identifying discrepancies (Para. 118, 482); computing the difference in a start time to each spot start time (Para. 508); determining that either a Pre- or Post-Time Accuracy Tolerance (TAT) is required for a match on time (Page 29, Table 1; Page 30, Table 2); verify the detections fall between the traffic instructions start date and the traffic instructions end date (Para. 825).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zenoni to include determining, based on a comparison of the first information and second information associated with an expected enhancement event, one or more differences between:  actual delivery of enhanced media content, via the content delivery network, indicated by the first information, and expected delivery of the enhanced media content, via the content delivery network, indicated by the second information, using the known method of comparing a schedule to airplay detections for the purpose of identifying discrepancies by computing the difference in a start time to each spot start time and determining that either a Pre- or Post-Time Accuracy Tolerance (TAT) is required for a match on time, as taught by Saslow, in combination with the enhancement data filtering system of Zenoni, for the purpose of identifying discrepancies requiring resolution and/or reconciliation by facilitating the improved stewardship of broadcast advertising by all industry participants (Saslow-Para. 14, 118).
Zenoni in view of Saslow does not clearly teach determining, by one or more computing devices, and for each of a plurality of points in a content delivery network of a delivery path, one or more application signals, wherein each of the plurality of points is associated with a different distribution portion of the delivery path.
Bernard teaches determining, by one or more computing devices, e.g. network devices, wherein the network device may be operating as a node (Para. 35); an Element Management System (Fig. 1, el. 190), and for each of a plurality of points in a content delivery network, e.g. an IPTV network (Fig. 1), of a delivery path, one or more…signals, wherein each of the plurality of points is associated with a different distribution portion of the delivery path, e.g. measuring, by each node/network device, characteristics of the IPTV channel, such as bit rate, bit error ratio, latency and dropped packet threshold, wherein device/node forwards the alarm to another node, such as the EMS, for further processing, wherein the node/network device may be a Multi-Service Router (MSR) (Fig. 1, el. 135a, 135b), Optical Line Terminal (OLT) (Fig. 1, el. 147), Optical Network Terminal (ONT) (Fig. 1, el. 150a-c, 150f-g), video server (Fig. 1, el. 110), or set-top box/receiver (Fig. 1, el. 165) (Para. 35, 36); wherein the EMS initializes processing of fault indicators by collecting and aggregating all fault indicators received from all domains and nodes in the IPTV network (Para. 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zenoni in view of Saslow to include determining, by one or more computing devices, and for each of a plurality of points in a content delivery network of a delivery path, one or more application signals, wherein each of the plurality of points is associated with a different distribution portion of the delivery path, using the known method of measuring, by each node/network device, characteristics of the IPTV channel, such as bit rate, bit error ratio, latency and dropped packet threshold, wherein device/node forwards the alarm to another node, such as the EMS, for further processing, wherein the node/network device may be a Multi-Service Router (MSR), Optical Line Terminal (OLT), Optical Network Terminal (ONT), video server, or set-top box/receiver, wherein the EMS initializes processing of fault indicators by collecting and aggregating all fault indicators received from all domains and nodes in the IPTV network, as taught by Bernard, in combination with the enhancement monitoring system of Zenoni in view of Saslow, for the purpose of detecting, isolating, and identifying specific faults at one or more nodes in the network (Bernard-Para. 17).

Regarding claim 2, Zenoni in view of Saslow in view of Bernard teaches wherein each of the plurality of points is a physical or logical entity associated with a different distribution portion of the content delivery network, e.g. each of the analyzing tools may be located at different head-ends and other locations, such as production studios (Zenoni-Para. 13, 17).

Regarding claim 3, Zenoni in view of Saslow teaches all elements of claim 1.
Zenoni in view of Saslow further teaches further comprising: generating a report indicating the one or more differences, e.g. determining that a problem exists with the data and setting an alarm (Zenoni-Para. 13, 16, 22); issuing an alert/alarm when a discrepancy occurs (Saslow-Para. 94, 819-827).
Zenoni in view of Saslow does not clearly teach the report indicating at least one point, of the plurality of points, as a cause of the one or more differences.
Bernard teaches determining one or more differences in delivery of enhanced content, e.g. determining latency of content (Para. 27, 31, 36, 39); and 
generating a report indicating the one or more differences and indicating at least one point, of a plurality of points, as a cause of the one or more differences, e.g. generating a fault indicator that indicates the identities and locations of the nodes reporting the fault (Para. 40, 42, 46, 47, 49, 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zenoni in view of Saslow in view of Bernard to include generating a report indicating the one or more differences and indicating at least one point, of the plurality of points, as a cause of the one or more differences, using the same motivation as in claim 1.

Regarding claim 4, Zenoni further teaches wherein the parameters comprise start and end commands of the actual enhancement event, e.g. wherein the EISS data includes a start signal and a destroy signal (Zenoni-Para. 16).
Zenoni does not explicitly teach wherein the parameters comprise start and end times of the actual enhancement event.
Saslow teaches wherein the parameters comprise start and end times of the actual enhancement event, e.g. start and end times of collected detection events (Saslow-Para. 577).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zenoni to include wherein the parameters comprise start and end times of the actual enhancement event, using the known method of comparing a schedule to airplay detections for the purpose of identifying discrepancies by computing the difference in a start time to each spot start time and determining that either a Pre- or Post-Time Accuracy Tolerance (TAT) is required for a match on time, as taught by Saslow, in combination with the enhancement data filtering system of Zenoni, for the purpose of identifying discrepancies requiring resolution and/or reconciliation by facilitating the improved stewardship of broadcast advertising by all industry participants (Saslow-Para. 14, 118).

Regarding claim 5, Zenoni in view of Saslow in view of Bernard teaches wherein the second information comprises start and end times of the expected enhancement event, e.g. scheduled start and end times (Saslow-Para. 217); start and end times for each contract schedule line (Saslow-Para. 577, 677, 678); wherein the agency traffic instructions indicate start times and end times (Saslow-Para. 723).

Regarding claim 6, Zenoni further teaches determining, based on the first information, one or more differences, e.g. determining that a problem exists with the data and setting an alarm (Zenoni-Para. 13, 16, 22); and
wherein the first information comprises start and end commands of the actual enhancement event, e.g. wherein the EISS data includes a start signal and a destroy signal (Zenoni-Para. 16).
Zenoni does not clearly teach wherein the determining the one or more differences comprises determining, based on a comparison of the first information and the second information, one or more of: a difference between a start time of the actual enhancement event and a scheduled start time of the expected enhancement event, or a difference between an end time of the actual enhancement event and a scheduled end time of the expected enhancement event.
Saslow teaches wherein the determining the one or more differences comprises determining, based on a comparison of the first information and the second information, one or more of: a difference between a start time of the actual enhancement event and a scheduled start time of the expected enhancement event, or a difference between an end time of the actual enhancement event and a scheduled end time of the expected enhancement event, e.g. comparing a schedule to airplay detections for the purpose of identifying discrepancies (Saslow-Para. 118, 482); computing the difference in a start time to each spot start time (Saslow-Para. 508); determining that either a Pre- or Post-Time Accuracy Tolerance (TAT) is required for a match on time (Saslow-Table 1; Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zenoni to include wherein the determining the one or more differences comprises determining, based on a comparison of the first information and the second information, one or more of: a difference between a start time of the actual enhancement event and a scheduled start time of the expected enhancement event, or a difference between an end time of the actual enhancement event and a scheduled end time of the expected enhancement event, using the known method of comparing a schedule to airplay detections for the purpose of identifying discrepancies by computing the difference in a start time to each spot start time and determining that either a Pre- or Post-Time Accuracy Tolerance (TAT) is required for a match on time, as taught by Saslow, in combination with the enhancement data filtering system of Zenoni, for the purpose of identifying discrepancies requiring resolution and/or reconciliation by facilitating the improved stewardship of broadcast advertising by all industry participants (Saslow-Para. 14, 118).

Regarding claim 7, Zenoni in view of Saslow in view of Bernard teaches further comprising: filtering, based on whether the determined application signals are associated with enhancement content data, the determined application signals, e.g. identifying and saving the EISS and EBIF application data using the PIDs assigned to them (Zenoni-Para. 16, 18, 20, 21).

Regarding claim 8, Zenoni teaches an apparatus, e.g. a central analyzer and analyzing tools (Fig. 1, el. 118, 164), comprising: 
one or more processors, i.e. a processor (Claim 7; Para. 13); and 
memory, e.g. a buffer and/or a storage device (Claim 7; Para. 13), storing instructions that, when executed by the one or more processors, cause the apparatus to: 
determine, for each of a plurality of points in a content delivery network…, e.g. a cable network and an Ethernet network (Fig. 1, el. 116, 122), one or more application signals, wherein each of the plurality of points is associated with a different distribution portion…, e.g. each of the analyzing tools analyzes MPEG data and transmits the analyzed data to the centralized database, wherein analyzing tools may be located at different head-ends and other locations, such as production studios; the central analyzer analyzes all of the data stored in the centralized database (Para. 13, 17); identifying EBIF EISS signaling data or EBIF application data using PIDs (Para. 16, 18, 20, 21), wherein each of the analyzing tools may be located at different head-ends and other locations, such as production studios (Para. 13, 17); 
decode the determined application signals, e.g. dividing the stream into sections of 188 bytes and locating/identifying the PID in the packet data for the EBIF EISS signaling data (Para. 16, 17, 20); assembling the EBIF application data and parsing the assembled EBIF application data (Para. 21); 
generating, based on the decoded application signals, first information, wherein the first information indicates parameters associated with delivery of an actual enhancement event to each of the plurality of points, e.g. saving the EISS data and/or EBIF application data with the Program Enhancement ID (PEID), wherein the EISS data includes a start signal and a destroy signal and the EBIF application data includes DSMCC DII signals that describe how the data is broken into pieces (Para. 16, 20, 21); and 
determining, based on the first information, one or more differences, e.g. determining that a problem exists with the data and setting an alarm (Para. 13, 16, 22).
Zenoni does not clearly teach determining, by one or more computing devices, and for each of a plurality of points in a content delivery network of a delivery path, one or more application signals, wherein each of the plurality of points is associated with a different distribution portion of the delivery path; determining, based on a comparison of the first information and second information associated with an expected enhancement event, one or more differences between:  actual delivery of enhanced media content, via the content delivery network, indicated by the first information, and expected delivery of the enhanced media content, via the content delivery network, indicated by the second information.
Saslow teaches generating, based on the signals, first information, wherein the first information indicates parameters associated with delivery of an actual enhancement event to each of the plurality of points, e.g. airplay detection data is gathered at the individual monitoring sites in each media market by the Event Airplay Receivers (EARs) and processed into airplay detection events by the Airplay-to-Event (AEC) (Para. 478); detection events shall be automatically imported into the online system each time the AEC process runs (Para. 486); and
determining, based on a comparison of first information and second information associated with an expected enhancement event, one or more differences between: actual delivery of enhanced media content, via a content delivery network, indicated by the first information, and expected delivery of the enhanced media content, via the content delivery network, indicated by the second information, e.g. comparing a schedule to airplay detections for the purpose of identifying discrepancies (Para. 118, 482); computing the difference in a start time to each spot start time (Para. 508); determining that either a Pre- or Post-Time Accuracy Tolerance (TAT) is required for a match on time (Table 1; Table 2); verify the detections fall between the traffic instructions start date and the traffic instructions end date (Para. 825).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zenoni to include determining, based on a comparison of the first information and second information associated with an expected enhancement event, one or more differences between:  actual delivery of enhanced media content, via the content delivery network, indicated by the first information, and expected delivery of the enhanced media content, via the content delivery network, indicated by the second information, using the known method of comparing a schedule to airplay detections for the purpose of identifying discrepancies by computing the difference in a start time to each spot start time and determining that either a Pre- or Post-Time Accuracy Tolerance (TAT) is required for a match on time, as taught by Saslow, in combination with the enhancement data filtering system of Zenoni, for the purpose of identifying discrepancies requiring resolution and/or reconciliation by facilitating the improved stewardship of broadcast advertising by all industry participants (Saslow-Para. 14, 118).
Zenoni in view of Saslow does not clearly teach determining, by one or more computing devices, and for each of a plurality of points in a content delivery network of a delivery path, one or more application signals, wherein each of the plurality of points is associated with a different distribution portion of the delivery path.
Bernard teaches determining, by one or more computing devices, e.g. network devices, wherein the network device may be operating as a node (Para. 35); an Element Management System (Fig. 1, el. 190), and for each of a plurality of points in a content delivery network, e.g. an IPTV network (Fig. 1), of a delivery path, one or more…signals, wherein each of the plurality of points is associated with a different distribution portion of the delivery path, e.g. measuring, by each node/network device, characteristics of the IPTV channel, such as bit rate, bit error ratio, latency and dropped packet threshold, wherein device/node forwards the alarm to another node, such as the EMS, for further processing, wherein the node/network device may be a Multi-Service Router (MSR) (Fig. 1, el. 135a, 135b), Optical Line Terminal (OLT) (Fig. 1, el. 147), Optical Network Terminal (ONT) (Fig. 1, el. 150a-c, 150f-g), video server (Fig. 1, el. 110), or set-top box/receiver (Fig. 1, el. 165) (Para. 35, 36); wherein the EMS initializes processing of fault indicators by collecting and aggregating all fault indicators received from all domains and nodes in the IPTV network (Para. 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zenoni in view of Saslow to include determining, by one or more computing devices, and for each of a plurality of points in a content delivery network of a delivery path, one or more application signals, wherein each of the plurality of points is associated with a different distribution portion of the delivery path, using the known method of measuring, by each node/network device, characteristics of the IPTV channel, such as bit rate, bit error ratio, latency and dropped packet threshold, wherein device/node forwards the alarm to another node, such as the EMS, for further processing, wherein the node/network device may be a Multi-Service Router (MSR), Optical Line Terminal (OLT), Optical Network Terminal (ONT), video server, or set-top box/receiver, wherein the EMS initializes processing of fault indicators by collecting and aggregating all fault indicators received from all domains and nodes in the IPTV network, as taught by Bernard, in combination with the enhancement monitoring system of Zenoni in view of Saslow, for the purpose of detecting, isolating, and identifying specific faults at one or more nodes in the network (Bernard-Para. 17).

Regarding claim 10, the claim is analyzed with respect to claim 3.

Regarding claim 11, the claim is analyzed with respect to claim 4.

Regarding claim 12, the claim is analyzed with respect to claim 5.

Regarding claim 13, the claim is analyzed with respect to claim 6.

Regarding claim 14, the claim is analyzed with respect to claim 7.

Regarding claim 15, the claim is analyzed with respect to claims 1 and 8.

Regarding claim 17, the claim is analyzed with respect to claim 3.

Regarding claim 18, the claim is analyzed with respect to claim 4.

Regarding claim 19, the claim is analyzed with respect to claim 5.

Regarding claim 20, the claim is analyzed with respect to claim 6.

Regarding claim 22, Zenoni in view of Saslow in view of Bernard teaches all elements of claim 1.
Zenoni does not clearly teach further comprising: determining, based on the comparison of the first information and the second information, a missing enhancement event that has not been received by one of the plurality of the points.
Saslow teaches determining, based on the comparison of the first information and the second information, a missing enhancement event that has not been received by one of the plurality of the points, e.g. generating a missed start date alert when no detections for a spot code are received after the first scheduled airdate; generating an Out-of-Flight alert when detections are received prior to the first scheduled airdate or after the last scheduled airdate (Para. 436).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zenoni to include determining, based on the comparison of the first information and the second information, a missing enhancement event that has not been received by one of the plurality of the points, using the same motivation as in claim 1.

Claims 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zenoni in view of Saslow in view of Bernard and further in view of Poli et al. (US 2009/0007215 A1).
Regarding claim 21, Zenoni in view of Saslow in view of Bernard teaches all elements of claim 1.
Zenoni in view of Saslow in view of Bernard does not explicitly teach wherein the plurality of points comprises two or more of a multiplexer, an aggregated multiplexer, an ad splicer, or an edge modulation device.
Poli teaches wherein the plurality of points comprises two or more of a multiplexer, an aggregated multiplexer, an ad splicer, or an edge modulation device, e.g. the system architecture comprises a headend that includes a multiplexer and an edge modulator (Fig. 1, el. 101, 104; Fig. 2, el. 162; Para. 22, 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zenoni in view of Saslow in view of Bernard to include wherein the plurality of points comprises two or more of a multiplexer, an aggregated multiplexer, an ad splicer, or an edge modulation device, using the known system architecture that comprises a headend that includes a multiplexer and an edge modulator, as taught by Poli, in combination with the enhancement monitoring system of Zenoni in view of Saslow in view of Bernard, for the purpose of enabling the system to communicate the data more efficiently by performing the final modulation closer to the receiver.

Regarding claim 23, the claim is analyzed with respect to claim 21.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheehan et al. (US 2009/0044246 A1)—Sheehan discloses determining that a cue tone was missed (Para. 192).

Urdang (US 2004/0078811 A1)—Urdang discloses determining a time difference between the scheduled start time and the actual broadcast start time of a program (Para. 25, 26).

Jacobs (US 2009/0070803 A1)—Jacobs discloses an as-run log that includes the scheduled and actual start times of particular content (Fig. 10).

Ramaswamy et al. (US 2007/0162927 A1)—Ramaswamy discloses media monitoring devices located at multiple points in the distribution chain, wherein the monitoring devices detect and store identifying tags in order to identify inserted and/or primary content and the primary content may include a web page, an advertisement, a commercial, or interactive content (Figs. 8, 9; Para. 27, 48).

Slothouber et al. (US 2010/0299715 A1)—Slothouber discloses starting and ending times for EBIF applications and advertisements (Para. 39, 48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




26 September 2022

/Jeremy S Duffield/Primary Examiner, Art Unit 2498